Title: From Thomas Jefferson to Lafayette, 14 March 1781
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Sir
In Council March 14th 1781

We just receive the pleasing Information of your safe arrival at York yesterday. My Letters of the 12th, which were sent to the Head of Elk (Duplicates of which accompany this) will inform you that we were endeavouring to accomplish your several Requisitions. I now inclose you a List of Articles actually procured which will go from this place this evening, most of them in waggons to General Muhlenburgs Headquarters. Some heavy Articles particularly about 1500 Gallons of Rum, some flour and the 20 seasoned Oak Planks go in a vessel down the river. Four Smiths go with the Waggons. The articles not stated in the inclosed Paper, will I am in Hopes be procured by an Agent I have sent to the neighbourhood of Suffolk, who will also engage what Artificers can be found.
I am informed that there will be ready at the public Shipyard on Chickahominy on Friday next 4 Boats well fitted for your Purpose, others are collecting in the rivers to rendezvous at Hoods. The Galley I mentioned in my Letter of the 12th is at the same shipyard and another is got ready. They are very light and want men as do two armed vessels belonging to the State at the same place. I have desired Captn. Maxwell (at present I believe at York) who  in Consequence of former orders has I expect provided men to come to the Ship yard and see these several vessels put into motion. I have the pleasure to inclose you herewith a small map of the vicinities of Williamsburg, York, Hampton and Portsmouth done on a scale of 5 miles to the inch which may serve for Pocket Purposes, and a larger one of the vicinities of Portsmouth on a scale of a mile to the inch which may be resorted to where greater accuracy is requisite. They are both from actual surveys and are the best in our power to provide for you. The larger one is a Copy of original draughts, the smaller is very carefully reduced from them. Provisions cannot fail if the Commissaries look forward. I must beg the favor of you to give strict orders to the issuing Commissary to give me very timely notice when anything like want shall be approaching, because Time is requisite in this State to comply with any Call. The State purchasing Commissary was ordered by me besides the Bread and animal Food to lay in at Genl. Muhlenburg’s Camp or at a proper place in it’s neighbourhood a hundred thousand rations. I have the Honor, &c.,

T. J.

